Title: To James Madison from William Grayson, 22 March 1786
From: Grayson, William
To: Madison, James


Dr Sir.
New York March 22nd. 1786.
I should have done myself the pleasure of writing to you sooner, but really nothing occurr’d here of sufficient consequence to communicate. Congress from the small number of States that have come forward have remained in a kind of political torpor. They have of course taken no active steps, till lately that they have addressed the States on the subject of commerce. They were not long since a good deal alarmed at the conduct of sister Jersey. The House of delegates of that State in a moody fit declared that they would not only not comply with the requisition of 1785, but with no other requisition, until the 5 ⅌ Ct. Impost was adopted. The State by this Act having declared Independance, Congress thought it was a matter that merited some attention. They therefore ordered a Comme. to go to Trenton & expostulate with the House on the impropriety of their conduct. The Comme. was heard, and the House were so complaisant as to rescind the resolution but they have passed no legislative act in affirmance of the requisition, & I very much doubt whether they will. It may however have this effect, that other States will not be deterred (by her conduct in an absolute refusal) from passing the requisition. There is at present a greater prospect of the Impost than has been ever known; Georgia & Rhode Island have come into the measure, & it remains only with N. York to give her consent to make it productive. The Legislature is now sitting and deliberating on this subject but I doubt extremely whether the result will be favorable.
Our foreign affairs are very little altered one way or other since I had the pleasure of seeing you. Mr. Adams has done nothing with the Brittish Ministry; & Mr. Jay has done very little more with Mr. Gardoqui. The Commrs. in Europe have dispatched Mr. Barclay, Mr. Franks, Mr. Lamb & Mr. Randal[l] to negotiate with the Barbary powers & We understand that Mr. Barclay has actually arrived at the Court of the Emperor of Morocco. I am very apprehensive that no good will come of all this. These potentates are the most greedy & rapacious in the whole world, & yet we offer nothing worth their acceptance. In addition to this it is shrewdly to be suspected that the Maritime powers will underhandedly counteract all our measures. They cannot but be pleased to see American vessels (in addition to the dearness of labor) tottering under the accumulated pressure of Corsair insurance. Some people are seriously of opinion that we should turn Algerines ourselves; they must surely be out of their senses. However not more so, than some others who thought it for the interest of the U. S. to keep constantly at war with them. This latter sentimt. which proceeds from our Secy. of foreign affairs comes fully up to the idea of fighting for nothing & finding ourselves.
There has been a great contest in Jersey for the Argent papier; but though it went triumphantly through the lower house, it was lost in the Council, 8 to 5. Some of the Members who were adverse to it, have been burn’t in effigy, in particular Colo. Ogden at, or near, Elizabeth town. The old Governor was drawn up to the stake but pardoned, on account of his having been the first magistrate. This same Jersey bill was one of the most iniquitous things I ever saw in my life; the money was a tender; if it was refused, the debt was suspended for 12. years, in the mean time the act of limitation ran of course, which in effect destroyed it. Jersey has not been singular in her attempts at cheating. In this place a bill is depending, of the same purport as that of Jersey, & which it is probable will pass, although it is violently opposed by the upright & respectable part of the Commy. The Antients were surely men of more candor than We are. They contended openly for an abolition of debts in so many words, while we strive as hard for the same thing under the decent & specious pretense of a circulating medium. Montesquieu was not wrong when he said the democratical might be as tyrannical as the despotic; for where is there a greater act of despotism than that of issuing paper to depreciate for the purpose of paying debts on easy terms. If Lord Effingham is right that an act agt. the Constitution is void, surely paper money with a tender annexed to it is void, for it is not an attack upon property, the security of which is made a fundamental in every State in the Union. There has been some serious thoughts in the minds of some of the Members of Congress to recommend to the States the meeting of a general Convention, to consider of an alteration of the Confœderation, & there is a motion to this effect now under consideration. It is contended that the present Confederation is utterly inefficient, and that if it remains much longer in its’ present State of imbecillity we shall be one of the most contemptible Nations on the face of the Earth: for my own part I have not yet made up my mind on the subject. I am doubtful whether it is not better to bear those ills we have than fly to others that we know not of. I am however in no doubt about the weakness of the fœderal Government; if it was weaker notwithstanding, it would answer if the States had power as in the United Netherlands the fœderal Governmt. is weak but the Individual States are strong. It is no wonder our Government should not work well, being formed on the Dutch model where circumstances are so materially different. Your friend Colo. Monro has taken to himself a Wife out of the house of Kortright. Mr. King is to be married in a few days to Miss Alsop. Mr. Gerry is already Married to Miss Thomson. Mr. Houston is to be married to Miss Mary Bayard. Many more maneuvres are going forwd. among the members of Congress which seems to portend a conjunction copulative. In short I think we have got into Calypso’s Island. I heartily wish you were here: as I have a great desire to see you figure in the character of a married man.
I tryed to get you the book respecting canals, but all were sold but one, which at Genl. Washingtons desire I sent to him. All I could do was to imploy the book seller to import some this will be done with all convenient speed. Out of the importation I have engaged 5. Copies: two for you, two for myself & one for the Potowmack people. I remain with the greatest friendship Yr. Most Obed Serv
Willm. Grayson
